DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 24, 2021 has been entered and considered; however, the application is not in condition for allowance for the following reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7  and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the depth” (claim 1, lines 6-7) is vague and indefinite because it’s uncertain as to the depth of which cuts is referred to.  It’s suggested to amend the phrase to: --the depth of each cut--.
	“a plurality of cuts” (claim 2, line 2) is vague and indefinite because it is unclear as to these cuts are the same as the plurality of cuts as recited in claim 1, line 3 or a new/additional plurality of cuts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.    Claims 1, 2, 5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,150,895 to Steigerwald et al in view of U.S. Patent 8,847,836 to Yu et al.
Regarding claim 1, Steigerwald et al disclose a method of controlling impedance at an edge of a circuit board, the circuit board having a power plane (503) and ground plane (505 see Fig. 5), the method comprising: creating a plurality of cut at an edge of the power plane (503) of the circuit board (Fig. 5), each cut extending from the edge of the power plane to a point at a depth into the power plane; and creating a cut pattern in the edge of the power plane (503) by creating the plurality of the cuts along the edge of the power plane (see Figs. 8C, 12, 14) such that an impedance of the power plane at the depth is different than an impedance of the plane at the edge of the plane (see Col. 2, lines 22-25), wherein the cut pattern is selected to suppress E-field intensity at one or more resonance frequencies of the power plane (see 3, lines 9-26); wherein, the shapes of the cut pattern can be any desired shapes such as triangular, circle and semi-circle (see Figs. 8-14 and Col. 10, lines 16-20) except for the edge of the power plane having segment with no cuts and shapes with the cut pattern having both triangular and semi-circular shapes. Yu et al teach a conductive plane (104/106) of the circuit board with an edge of the power plane having cut pattern (150) with at least a portion of the edge includes no cuts (see Figs. 1-2) for reducing or eliminating the noise of the operating frequency/signal and coupling effect (see Col. 1, lines 52-55 and Col. 3, lines 57-63). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claims invention to modify the invention of Steigerwald et al by utilizing the cut patterns in the edge of the plane as taught by Yu et al for reducing or eliminating the noise of the operating frequency/signal and coupling effect.
It would have been an obvious matter of designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired shapes with within the cut pattern such as triangular and semi-circular shapes, Since Applicants have not disclose that the specific combination of triangular and semicircular shapes within the cut pattern solves any stated problem or is for any particular purpose (see Additional Example and Notes in the Specification) and it appears that the invention would perform equally well with the edge having cut pattern disclosed by Steigerwald et al (see Figs. 8-14).
Regarding claim 2, Steigerwald et al disclose the cut pattern includes orienting angles of a plurality of cuts such that the cut pattern includes shapes with nonparallel sides (see Fig. 8B/C).
Regarding claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cut the cut pattern extends .4 - .8 millimeters into the plane, since it has been held that when the general condition of the claims are disclosed in the prior art (i.e. the depth of the cut is depended on the operating frequency, see Col. 7, lines 3-59 of Steigerwald et al), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Steigerwald et al disclose each cut extends different distances into the plane (see Fig. 11).
Regarding claims 10-12, Steigerwald et al disclose the cutting is performed at a plurality of planes of the circuit board (see Col. 10, lines 45-65), wherein cutting is performed at a ground plane and at least one power plane (see Col. 11, lines 13-17), wherein the cutting is performed at a plurality of power planes (see Col. 10, lines 45-65).

Response to Arguments
Applicant's arguments filed on February 24, 2021 have been fully considered but they are not persuasive.  Applicant argued that “the first and second antennas (elements 104 and 106) of Yu cannot be considered a power plane” and “Yu’s slot configuration teaches away from the suppression of “E-field intensity at one or more resonance frequencies” (see “Remarks” page 6, 4th paragraph).  The Examiner disagrees because Fig. 2 of Yu shows the current flowing in the plane 104 and the edge having cutting pattern and no cuts for suppressing noise/frequency (Col. 1, lines 52-58) and achieving the desired radiation pattern/frequency (Col. 3, lines 57-59).  
Applicant also argued that “no teaching or suggestion to include semi-circular shapes or that the pattern is selected to reduce specific resonant frequencies” in Steigerwald (see “Remarks” page 7, 2nd paragraph).  The Examiner disagreed because Steigerwald discloses the transition region having cut pattern (hole, strip or triangle pattern, see abstract) for suppressing/reducing the E-field intensity (see Col. 3, lines 20-26) for a desired frequency (see Col. 7, line 3 to Col. 10, line 5).  Furthermore, nowhere in Applicant’s specification discloses the semi-circular shapes solves any stated problem or is for any particular purposes thus it would be a designed choice to one having ordinary skill in the art before the effective filing date to of the claimed invention to choose any desired shapes such as semi-circular shapes in the cut pattern.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/June 2, 2021 		                                           Primary Examiner, Art Unit 3729